Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 1 of 31 PageID 356




               EXHIBIT 4
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 2 of 31 PageID 357




                                                                              Page 1



  2                                                                                x


         RE:         In    re:        McCRAY,       RICHARDSON,
  4      SANTANA,         WISE
                     and       SALAAM       Litigation,


         Docket      No.       03    CV    9685    (DAB) (RLE)


                                                                                   x
  7
                                                    99    Park       Avenue
 8                                                  New    York,       New    York
  9                                                 April       23,    2013
                                                    10:06       a.m.
10
11              EXAMINATION               BEFORE    TRIAL       of    LINDA
12       FAIRSTEIN,            a    Defendant       in    the
13       above -entitled              action,       held       at    the   above
14       time    and      place,          taken    before       Alice
15       Schulman,         a       Notary    Public       of    the    State    of
16       New    York,      pursuant          to    Notice       and
17       stipulations               between       Counsel.
18
19
20
21
22
23
24
25


                                   VERITEXT REPORTING COMPANY
      212-267-6868                        www.veritext.com                     516-608-2400




                                                                                       NYCLD_038869
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 3 of 31 PageID 358




                                                                   Page 2

  1      APPEARANCES:

                     ROGER  S. WAREHAM,    ESQ.
                              Attorney  for Plaintiffs
                              ANTRON  McCRAY,   RAYMOND
  4                           SANTANA  and  KEVIN  RICHARDSON
                              394 Putnam   Avenue
  5                          Brooklyn,    New York   11216
  6                                  -and-
  7                  MICHAEL   W. WARREN,   P.C.
                     Attorney   for. Plaintiffs
  a                        ANTRON   McCRAY,  RAYMOND
                           SANTANA   and KEVIN   RICHARDSON
  9                        580 Washington    Avenue
                           Brooklyn,   New York 11238
10
                     BY:     MICHAEL  W. WARREN,   ESQ.
11                           EVELYN  WARREN,  ESQ.
12
                     BELDOCK  LEVINE   & HOFFMAN    LLP
13                         Attorneys   for  SALAAM   Plaintiffs
                           99 Park   Avenue
14                         New York,   New York 10016-1503
15                   BY:   MYRON  BELDOCK,   ESQ. ,
                           KAREN  DIPPOLD,   ESQ. ,
16                         JOSHUA  S. MOSKOVITZ,     ESQ. ,
                           PETER  MATORIN,   ESQ. ,
17                           CYNTHIA  ROLLINGS,          ESQ.
                             (PM ONLY)
18
19                   FISHER,    BYRIALSEN   & KREIZER,   PLLC
                               Attorneys   for Plaintiff
20                             KHAREY  WISE
                               291 Broadway,   Suite  709
21                             New York,   New York 10007
22                   BY:       JANE FISHER-BYRIALSEN,     ESQ.
                               DAVID  P. KREIZER,   ESQ.
23                             KAITLIN   F. NARES,  INTERN
24
25


                               VERITEXT REPORTING COMPANY
      212-267-6868                    www.veritext.com                516-608-2400




                                                                            NYCLD 038870
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 4 of 31 PageID 359



                                       Linda Fairstein

                                                                  Page 57

  1            A.       In the preparation with                    11:04:41

  2      detectives for the trial of the case.              So     11:04:43

  3      she did not have to come to me to get                     11:04:45

  4      permission to assign detectives for daily                 11:04:48

  5      work with her.                                            11:04:52

  6            Q.       Were you involved in assisting             11:04:53

  7      Ms. Lederer and/or Mr. Clements in any way                11:04:56

  8      in the preparation for the trials and the                 11:05:02

  9      prosecutions themselves?                                  11:05:06

10             A.       In some respects, yes.                     11:05:10

11             Q.       In what respects?                          11:05:14

12             A.       If Ms. Lederer wanted to discuss           11:05:16

13       an issue with me or a matter with me, she                 11:05:21

14       would call me and we met.                                 11:05:24

15                      I don't believe I ever met with            11:05:27

16       Mr. Clements in the preparation of the                    11:05:29

17       case for trial.        That's a strong statement          11:05:31

18       ever.       I don't recall meeting with Mr.               11:05:33

19       Clements during the preparation for either                11:05:37

20       trial.                                                    11:05:41

21             Q.       Can you tell us who the lawyers            11:05:41

22       were who were involved in the team that                   11:05:45

23       prosecuted the defendants outside of                      11:05:49

24       Lederer and Clements?                                     11:05:52

25            A.        Okay.   Yes.     The layers of             11:05:53

                            VERITEXT REPORTING COMPANY
      212-267-6868                 www.veritext.COM                   516-608-2400




                                                                            NYCLD_038925
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 5 of 31 PageID 360



                                     Linda Fairstein

                                                                   Page 58

         supervision included Ms. Lederer's three                  11:06:03

  2      Trial Bureau 40 supervisors.                              11:06:07

  3           Q.     Who?                                          11:06:09

  4            A.     John Hogan was the bureau chief              11:06:10

  5      in Trial Bureau 40.        And also a former              11:06:13

  6      member of the Sex Crimes Prosecution Unit.                11:06:18

  7      Dan McNulty was, I believe, charged with                  11:06:22

  8      much of the supervision direct on a daily                 11:06:28

  9      basis for Ms. Lederer and Mr. McNulty.               He   11:06:32

10       was their Deputy Bureau Chief in Trial                    11:06:36

11       Bureau 40.     I believe the Second Deputy                11:06:41

12       was Mr. Cronin, Steve Cronin.                             11:06:43

13            Q.      Can you spell that?                          11:06:45

14             A.     C-R-O-N-I-N.                                 11:06:45

15            Q.      Go on.                                       11:06:48

16             A.    And then I was, in the sense of               11:06:49

17       the sex crimes work, a supervisor.             The        11:06:59

18       chief of the Trial Division to whom I                     11:07:02

19       reported was also in the supervisory role                 11:07:04

20       in this case.                                             11:07:09

21            Q.     Who was that?                                 11:07:10

22             A.    It was at first John Fried when               11:07:11

23       the case was assigned in April 1989.              He      11:07:16

24       left the office, a date you can ascertain                 11:07:22

25       but probably 1990, replaced by Nancy Ryan                 11:07:28


                            VERITEXT REPORTING COMPANY
      212-267-6868                 www.veritext.com                   516-608-2400




                                                                           NYCLD_038926
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 6 of 31 PageID 361



                                      Linda Fairstein

                                                                  Page 59

  1      who was then a supervisor.                                11:07:32

  2                  And then up the chain of                      11:07:37

  3      command, the Chief Assistant District                     11:07:39

  4      Attorney and Mr. Morgenthau himself.                      11:07:41

  5            Q.    Did you ever talk to Mr.                      11:07:44

  6      Morgenthau during the period this case was                11:07:47

  7      pending before the convictions about                      11:07:49

  8      anything having to do with the charges,                   11:07:51

  9      the indictments and the prosecution?                      11:07:56

 10                  MS. DAITZ:       Objection to form.           11:07:58

 11            A.    Did I ever speak?                             11:08:00

 12            Q.    In that period of time.                       11:08:03

13             A.    In the period of time from April              11:08:05

14       20, 1989                                                  11:08:07

15             Q.    Right.                                        11:08:09

16             A.    -- to the convictions?                        11:08:09

17             Q.    Right.                                        11:08:11

18             A.    Frequently.                                   11:08:12

19             Q.    Did you talk about issues in the              11:08:13

20       case with him?                                            11:08:15

21             A.    Yes, I    did.                                11:08:16

22             Q.    How often?                                    11:08:17

23             A.    Well, in what period of time?                 11:08:18

24             Q.    In that period of time.                       11:08:22

25             A.    It varied from the morning of                 11:08:24


                           VERITEXT REPORTING COMPANY
      212-267-6868                www.veritext.com                    516-608-2400




                                                                           NYCLD_038927
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 7 of 31 PageID 362



                                       Linda Fairstein

                                                                       Page 60

   1       April 20th for a month or six weeks, he                     11:08:28

    2      called me into him several times a day                      11 :08:34

    3      every day.     There were periods where we                  11 :08:37

   4       didn't speak as frequently.                                 1 1 :08:43

   5                    He asked me, I was the person                  11 :08:47

   .6      who he called in this particular case.                 He   11 :08:50

   7       expected me to give him information from                    11 :08:55

    8      Ms. Lederer and her team that were updates                  11 :08:58

    9      of any kind.     So   r   saw him during that               11:09:01

  10       period.     And more frequently during the                  11:09:05

  11       hearings of the case and the trial.                         11:09:09

  12            Q       If I can remember correctly, in                11:09:13

  13       your answer, maybe an answer or so ago,                     11:09:23

  14       you said something about your assisting in                  11:09:26

  15       the sex crime aspects of the prosecution.                   11 :09:28

  16       What did you mean by that?                                  11 :09:32

  17            A      As you are well aware, there                    11:09:33

  18       were many charges in this case.               And in        11:09:38

  19       addition to the five plaintiffs in this                     11 :09:43

  20       case, there were many offenders charged                     11:09:44

  21       with acts not related to a sexual assault                   11:09:50

  22       but to physical assaults and to riot, and                   11:09:55

  23       many of them ultimately to be charged in                    11:09:58

  24       Juvenile Court.                                             11:10:01

  25                   And for all of those issues, Ms.                11:10;04


                            VERITEXT REPORTING COMPANY
        212-267-6868               www.veritext.corn                      -1-6-6: z.2400




                                                                                NYCLD_038928
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 8 of 31 PageID 363



                                     Linda Fairsccin

                                                                 Page 221

  1      at two precincts.                                         15:45:53

  2            Q.       Others were concerned about what           15:45:56

         else?                                                     15:45:59

               A.       Other officers I' didn't know'who          15:45:59

         were in a similar position, who were not                  15:46:06

         being interviewed and expressed to my                     15:46:09

  7      former colleagues that they had                           15:46:14

  8      information they wanted to give to her,                   15:46:17

  9      her being Ms. Ryan.                                       15:46:20

1:0                    Do you know what officers                   15:46:22

11       communicated with your former colleagues                  15:46:24

12       to express that opinion or those opinions?                15:46:26

13             A.       As I sit here today, I         don't       15:46:29

14       know.       I knew in 19 -- I'm sorry, I knew             15:46:31

15       some of the names in 2002.                                15:46:36

16             Q.      Did you take notes when you were            15:46:38

17       having these conversations with people in                 15:46;40

18       the District Attorney's office who were                   15:46:42

19       expressing their concern?                                 15:46:43

20             A.      Not that I can think of.                    15:46:46

21             Q.      I guess we can go to April 20th             15:46:49

22       now for awhile.       Fiston called you what              15:47:15

23       time in the morning?                                      15:47:22

24            A.       As I recall, between 8:30 and               15:47:24

25       nine o'clock in the morning.                              15:47:27


                            VERITEXT REPORTING COMPANY
      212-267-6868                 www.veritext.com                   516-608-2400




                                                                           NYCLD 039089
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 9 of 31 PageID 364



                                     Linda Fairstein

                                                                 Page 224

         to give me information.          It was a call in         15:50:04

         which he was asking for the help that we                  15:50:07

  3      provide in the instant moment.                            15:50:12

  4            Q.    Fiston was calling you, right,                15:50:14

  5      right?                                                    15:50:17

  6            A.    Fiston did call me.                           15:50:17

  7            Q.    Right?                                        15:50:19

  8            A.    Yes, sir.                                     15:50:21

  9            Q.    And the reason Fiston called you              15:50:21

10       about a rape was the arrangement you and                  15:50:24

11       Morgenthau had made with Fiston that you                  15:50:27

12       should be called about every rape; is that                15:50:29

13       correct?                                                  15:50:32

14                   MS. DAITZ:      Objection.                    15:50:32

15             A.    No, sir.                                      15:50:32

16             Q.    Why is that not correct?                      15:50:33

17                   MS. DAITZ:      Let her answer the            15:50:35

18       question this time.                                       15:50:37

19             Q.    Why is that not correct?                      15:50:37

20             A.    Because the practice that                     15:50:39

21       Morgenthau and I had requested to have                    15:50:41

22       with Mr. Fiston and other officers was for                15:50:45

23       the information of a case.                                15:50:49

24                   So if a rape had happened on                  15:50:50

25       4/15 on East 30th Street and it wasn't                    15:50:51

                           VERITEXT REPORTING COMPANY
      212-267-6868                www.veritext.com                    516-608-2400




                                                                           NYCLD_039092
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 10 of 31 PageID 365



                                     Linda Fairstein

                                                                  Page 225

  1      solved, we'd know and have it under our                   15:50:55

  2      roof as well.                                             15:51:00

  3                  On this morning when he called                15:51:01

  4      me, he was calling to ask me to assign a                  15:51:03

  5      prosecutor now for the purpose, as we ride                15:51:06

  6      homicides and sex crimes as the expression                15:51:13

  7      is called, to have a prosecutor to be                     15:51:15

  8      available to him within hours to help with                15:51:19

  9      the prosecutorial steps that would be                     15:51:21

 10      taken at the station house.                               15:51:24

 11            Q.    So it's your answer that the                  15:51:26

 12      call that Fiston made to you had no                       15:51:29

 13      connection with the arrangements that you                 15:51:32

 14      and Morgenthau had made with Fiston to                    15:51:33

 15      call and advise you about a rape, whether                 15:51:37

 16      or not a person had been arrested?                        15:51:39

 17                  MS. DAITZ:       Objection.       You can     15:51:41

 18      answer.                                                   15:51:43

 19            A.     Those are not my words, sir.            I    15:51:43

 20      didn't say they had no connection.              I said    15:51:46

 21      this was for a much more urgent purpose.                  15:51:48

 22      It might also have served that use, hello,                15:51:51

 23      this is the event that happened this                      15:51:55

 24      morning.                                                  15:51:57

 25                  On top of that, there was a much              15:51:58

                            VERITEXT REPORTING COMPANY
      212-267-6868                 www.veritext.com                   516-608-2400




                                                                            NYCLD_039093
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 11 of 31 PageID 366



                                      Linda Fairstein

                                                                   Page 228

   1            A.       I don't believe so.            It was a    15:54:13

   2      phone conversation, a telephone                           15:54:16

   3      conversation.                                             15:54:17

   4            Q.       So let's go back to your call              15:54:17

   5      to, pardon me, your call with Fiston.                     15:54:19

   6      What did you do after that?                               15:54:31

   7            A.       I picked up the office roster              15:54:33

   8      that I kept on my desk.          It's a monthly           15:54:39

   9      form distributed to every lawyer to look                  15:54:43

 10       at my unit's names to see who was                         15:54:50

 11       available for me to assign the case to.                   15:54:53

 12             Q.       And what happened next?                    15:54:57

 13            A.        I chose the name Elizabeth                 15:55:03

 14       Lederer.                                                  15:55:03

 15            Q.       Because?                                    15:55:05

 16            A.       Because she was a skilled                   15:55:05

 17       experienced litigator.         She did excellent          15:55:09

 18       work.       She was one of the top four names             15:55:14

 19       that I considered at the time that I                      15:55:21

 20       looked at the list and I settled on her.                  15:55:25

 21             Q.      And you called?                             15:55:30

 22            A.       And I called her.                           15:55:31

 23            Q.       Right after that?                           15:55:32

 24            A.       Immediately after that.                     15:55:34

 25            Q.       Told her?                                   15:55:35


                             VERITEXT REPORTING COMPANY
       212-267-6868                 vyww.yeritext.com                 516-608-2400




                                                                              NYCLD_039096
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 12 of 31 PageID 367



                                     Linda Fairstein

                                                                 Page 269

          were returned to the precinct.                           16:58:19

                Q.    On the 20th, were you in the                 16:58:21

   3      presence of any of the suspects and the                  16:58:24

   4      police at the same time?                                 16:58:30

  5                   MS. DAITZ:      Just to clarify, are         16:58:33

  6       you saying on April 20th or at the 20th                  16:58:34

   7      Precinct?                                                16:58:37

                      MR. BELDOCK:      On April 20th at           16:58:39

   9      the 20th Precinct.                                       16:58:40

 10            A.     To make it clear, I was never in             16:58:41

 11       the presence of any suspect without police               16:58:44

 12       being present, but I don't believe I was                 16:58:47

 13       with police and suspects at the 20th                     16:58:52

 14       Precinct.                                                16:58:57

 15                   I could be wrong, if they were               16:58:58

 16       at any time brought into the large squad                 16:59:00

 17       room, but I was never in an interview room               16:59:02

 18       at the 20th Precinct.                                    16:59:05

 19            Q.     Did you know who was in the                  16:59:06

 20       precinct on the 20th?                                    16:59:08

 21                   MS. DAITZ:      Objection to form.           16:59:09

 22            Q.     You know, I'm talking about                  16:59:15

 23       suspects.                                                16:59:16

 24            A.     I did not have, and I did not                16:59:18

 25       have a complete picture of who was in in                 16:59:23


                            VERITEXT REPORTING COMPANY
       212-267-6868                www.veritext.com                   516-608-2400




                                                                            NYCLD_039137
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 13 of 31 PageID 368



                                     Linda Fairstein

                                                                 Page 270

          the period between 8:30 p.m. and 11:30.                  16:59:26

                Q.     You knew at some point that                 16:59:29

   3      Yusef Salaam was there?                                  16:59:31

   4            A.     I had learned that.                         16:59:33

   5            Q.     And did you learn that Kharey               16:59:34

   6      Wise was there?                                          16:59:36

   7            A.     When did I learn that?          I           16:59:36

   8      learned that.                                            16:59:40

   9            Q.     While at the 20th, did you learn            16:59:41

 10       that Kharey Wise was there?                              16:59:43

 11             A.     No, actually.                               16:59:44

 12             Q.     When did you learn that?                    16:59:46

 13             A.     I   learned that shortly after              16:59:48

 14       reaching the 24th Precinct.                              16:59:54

 15             Q.     From whom did you learn that?               16:59:55

 16             A.     I believe I learned that from               16:59:59

 17       Detective Taglioni.                                      17:00:02

 18             Q.     And from whom did you first                 17:00:04

 19       learn that Yusef Salaam was at the                       17:00:08

 20       precinct?                                                17:00:10

 21             A.     I first learned that around                 17:00:11

 22       11:30 p.m. on the night of the 20th when                 17:00:15

 23       an officer came up to tell me that someone               17:00:23

 24       was there on behalf of the Salaam family.                17:00:30

 25             Q.     Where were you?                             17:00:34


                             VERITEXT REPORTING COMPANY
       212-26.7-6868                www.veritext.com                  516-608-2400




                                                                            NYCLD_039138
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 14 of 31 PageID 369



                                     Linda Faizstein

                                                                 Page 271

                A.    On the second floor in the squad             17:00:35

          room.                                                    17:00:38

   3            Q.    What had you been doing?                     17:00:38

   4            A.    I'd been making phone calls.                 17:00:39

   5            Q.    What did you do directly before              17:00:42

   6      you learned that?                                        17:00:47

   7            A.    I had been on the phone.           I         17:00:47

   8      can't tell you who I was on the phone                    17:00:50

          with.                                                    17:00:53

 10             Q.    What officer came up to you?                 17:00:53

 11            A.     As best I can recall it was a                17:00:55

 12       sergeant named Klev, K-L-E-V.                            17:00:58

 13            Q.     Had you been                                 17:01:01

 14                   MR. BELDOCK:       Withdrawn.                17:01:06

 15            Q.     From the time of the first                   17:01:07

 16       interview --                                             17:01:08

 17                   MR. BELDOCK:       Withdrawn.      I'm       17:01:11

 18       sorry.                                                   17:01:12

 19            Q.     From the time of the first                   17:01:12

 20       meeting you and Lederer had with Sergeant,               17:01:14

 21       sorry, with Captain Rowe, had you had                    17:01:19

 22       anymore interaction, anymore discussions                 17:01:24

 23       with Captain Rowe?                                       17:01:27

 24            A.     Yes.                                         17:01:28

 25            Q.     What did they consist of?                    17:01:28


                             VERITEXT REPORTING COMPANY
       212-267-6868                 www.veritext.com                  516-608-2400




                                                                            NYCLD_039139
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 15 of 31 PageID 370



                                       Linda Fairstein

                                                                Page 273

                        Did you ever see those pictures?          17:02:28

    2             A     Yes.                                      17:02:30

    3             Q.    When?                                     17:02:31

    4             A.      believe, I know it was at the           17:02:31

    5        24th Precinct after seven in the morning.            11:02:36

    6    1        Q     Someone came up to you when you           17:02:42

    7        were on the second floor and told you that           1/:02:44

    8        there was someone inquiring about Mr.                17:02:48

    9        Salaam?                                              1.'7:02:51

   10                   MS. DAITZ:     Objection to form.         11:02:51

   11                   What exactly were you told?               17:02:53

   12             A.    I was told that a man was there,          1/:02:54

   13        a lawyer on behalf of the Salaam family.             11:02:58

   14             Q     Anything else?                            17:03:06

   15             A     I think, I think, and I've given          11:03:0S

   16        sworn testimony about this. years ago,               13:03:15

   17        think that was the first conversation that           1/:03:18

   18        was reported to me by the officer.                   11:03:20

   19            Q.     Anyone else present?                      17:03:23

   20             A     I don't think so.                         11:03:24

   21            Q      Did you speak to Lederer about            1/:03:2S

   22        that information?                                    17:03:31

   2.3            A.    No, I didn't know where she was.          11;03:32

   24        at the moment.                                       17:03:34

   2:5           Q      Do you know what she was doing            13:03:35


                               VERITEXT REPORTING COMPANY
         212-267-6868                 www.veritext.com               516-608-2400




                                                                           NYCLD_039141
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 16 of 31 PageID 371



                                              Linda Firstein

                                                                    Page 283

    1      Salaam.                                                   1 7 :17:41

    2            Q       You can exclude me from                     1 7:17:45

    3      everybody in this room.                                   1 7 :17:45

    4            A       Okay.                                       1 7 :17:45

    5                    MR. WARREN:           Exclude me too.       17 :17:48

    6                    THE WITNESS:            Okay, fine.         1 7 :17:48

                 Q.      You see he gave testimony that's            17:17:48

    8      different from your testimony, right?                     17 :17:51

    9            A.      Correct.                                    17 :17:53

   10            Q.      Did you know Lieutenant Doyle               17:17:54

   11      was at the precinct, at the 20th Precinct                 17:18:00

   12      on the 20th of April?                                     17:18:03

   13            A.      As I said earlier, I know                   17:18:04

   14      Lieutenant Doyle and Sergeant O'Connor                    1.7 :18:08

   15      were among the supervisors who were there                 17:18:10

   16      for, at one precinct or the other for the                 17:18:16

   17      32 hours or so that Ms. Lederer and I were                17 : 18:20

   18      there.      I can't place him at a specific               17:18:23

   19      moment like this now today.                               17:18:25

   20           Q,.      So you can't say whether you                17:18:27

   21      remember them being at the 20th Precinct?                 17:18:30

   22            A      I can't today.              They may well    17:18:32

   23      have been.                                                17:18:36

   24           Q.      Did you know what division or                17:18:36

   25     'bureau of the police department Doyle was                 17:18:54

                         . .•: ....
                                      VERITEXT REPORTING COMPANY
        212-267-6868                         www.veritext.com          516-608-2400




                                                                               NYCLD_039151
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 17 of 31 PageID 372
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 18 of 31 PageID 373




                                                                                   Page 303

  1
  2                                                                                        x
   3
          RE:          In    re:        McCRAY,            RICHARDSON,
  4       SANTANA,          WISE
                       and       SALAAM         Litigation,
  5
          Docket       No.       03    CV    9685        (DAB) (RLE)


                                                                                           x


                                                           99    Park       Avenue
  8                                                        New    York,       New    York
  9                                                        April       24,    2013
                                                           9:37       a.m.
 10
 11              CONTINUED            EXAMINATION                BEFORE       TRIAL    of
 12       LINDA       FAIRSTEIN,            a       Defendant          in    the
 13       above -entitled               action,            held       at    the    above
 14       time    and       place,          taken         before       Alice
 15       Schulman,          a    Notary            Public       of    the    State    of
 16       New    York,       pursuant               to    Subpoena          and
 17       stipulations                between            Counsel.
 18
 19                                             *           *
 20
 21
 22
 23
 24
 25

                                  VERITEXT REPORTING COMPANY
       212-267-6868                      www.veritext.com                             516-608-2400




                                                                                               NYCLD_039211
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 19 of 31 PageID 374




                                                                 Page 304

   1       APPEARANCES:
   2
                      ROGER    S.   WAREHAM,   ESQ.
   3   1                        Attorney   for  Plaintiffs
                                ANTRON   McCRAY,  RAYMOND
   4                           SANTANA   and KEVIN   RICHARDSON
                               394 Putnam    Avenue
  5                            Brooklyn,   New York    11216
  6                                   -and-
  7                   MICHAEL   W. WARREN,    P.C.
                      Attorney   for  Plaintiffs
  8                         ANTRON   McCRAY,   RAYMOND
                            SANTANA   and KEVIN    RICHARDSON
   9                          580 Washington     Avenue
                              Brooklyn,  New    York  11238
 10
                      BY:     MICHAEL  W. WARREN,   ESQ.
 13.                          EVELYN  WARREN,  ESQ.
 12
                      BELDOCK   LEVINE  & HOFFMAN    LLP
 13                         Attorneys   for  SALAAM   Plaintiffs
                            99 Park   Avenue
 14                         New  York,  New  York  10016-1503
 15                   BY:   MYRON  BELDOCK,   ESQ. ,
                            KAREN  DIPPOLD,   ESQ. ,
 16                         JOSHUA   S. MOSKOVITZ,    ESQ. ,
                            PETER  MATORIN,   ESQ. ,
 17                         CYNTHIA   ROLLINGS,   ESQ.
                            MARC  A. CANNAN
 18
 19
                      FISHER,    BYRIALSEN   & KREIZER,   PLLC
 20                             Attorneys  for Plaintiff
                                KHAREY  WISE
 21                             291 Broadway,   Suite   709
                                New  York, New York   10007
 22
                      BY:       JANE  FISHER-BYRIALSEN,          ESQ. ,
 23                             DAVID  P. KREIZER,   ESQ.
 24
 25


                                VERITEXT REPORTING COMPANY
       212-267-6868                    www.veritext.com               516-608-2400




                                                                            NYCLD 039212
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 20 of 31 PageID 375


                                      Linda Fairstein

                                                                 Page 330

                A.     24th Precinct.                              10:05:52

                Q.     This is on the 21st, right?                 10:05:54

   3            A.     Yes.                                        10:05:56

   4           Q.     Who was present with Kharey at               10:05:57

  5       that time?                                               10:06:01

  6             A.     The detectives working with him.            10:06:01

  7       I believe, well, Detective Sheehan was in                10:06:08

  8       the immediate area around me, and Jonza                  10:06:11

          was, I don't know if Jonza was next to me                10:06:16

 10       but nearby.                                              10:06:23

 11                   (Mr. Wareham entered the room.)              10:06:24

 12            Q.     This is in the station house?                10:06:28

 13            A.      Yes.                                        10:06:32

 14            Q.     This is not in the park?                     10:06:33

 15            A.     Correct.                                     10:06:34

 16            Q.      You went with Kharey to the                 10:06:35

 17       park?                                                    10:06:37

 18            A.     Yes.                                         10:06:37

 19            Q.     Is this before you went to the               10:06:37

 20       park?                                                    10:06:39

 21            A.     Yes.                                         10:06:39

 22            Q.     Where was this, where in the                 10:06:39

 23       station house did this take place?                       10:06:44

 24            A.     In the squad room on the second              10:06:46

 25       floor, I believe.                                        10:06:49

                              VERITEXT REPORTING COMPANY
       212-267-6868                  www.veritext.com                 516-608-2400




                                                                            NYCLD_039238
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 21 of 31 PageID 376


                                         Linda Fairstein

                                                                     Page 332

                           I   don't believe I did see him            10:08:06

    2       there.,      I later learned he was there.                10::08:.01

    3             Q.       Go on reading the notes.          Pick     10:08:.10

    4       up with not cuffed-.        MIist              mean by    10:08:21

    5       that?                                                     10:08:23

    6             A.      That he was never handOuffed for            10     8:24

    7       this trip to the park, in the precinct or                 10;08:27

            in the park until after he was arrested                   10:08±.29

            many hours later.                                         10::0:8::3.2

                  Q.       Why don't you read those three             10:08:33
            lines.                                                    10:08:36

                  A.       Okay.    Not cuffed.        In roadway     10 :08:37

            with Jonza and Sheehan and Kevin                          10:06:41

            Richardson.                                               10:08:44

   15             Q.       Are those notes related to                 10:08:46

   16       events in the station house?                              10:08:50

   17             A.       No, in the park now.                       10 :0E1:54

   18             Q.       Read the rest of the notes,                10 :08:59

   19-      please.                                                   10:09:04

   20             A.       Pointed out where he was on ball           10

   21       field and where, using his word in quotes,                10

   22       snatched her.                                             10

   23             Q.       Go on.                                     10:09:16

   24             A.       Drove below, underlined, after             10 09;16

   25       KR, arrow back to car.                                    10 - 09:25


                                 VERITEXT REPORTING COMPANY
         21:2-267-6868                  www.veritext.curn                  516-608-2400




                                                                                 NYCLD_039240
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 22 of 31 PageID 377


                                         Linda Fairstein

                                                                Page 333

                          What does that mean?                    10 :09:28

    2             A.      That the drove below refers to          10 :09:34

     3      the fact that the officers driving me in              10 :09:35

    4       the car drove from the roadway down to the            10 :09:38

    5       ravine.       That's what drove below means.          10 :09:43

    6                     After KR went back to the car           10 :09:48

    7       means that Kevin was the first of the two             10 :09:51

            young men     the officers asked to get out of        10 :09:55

    9       the car.                                              10 :09:58

   10             Q.      Kharey was asked to get out             10:10:00

   11       afterwards, is that what it means?                    10:10:02

   12             A.      Yes.                                    10:10:04

   13             Q.      What time of day did you go to          10:10:05
   14       the   park?                                           10:10:09

   15             A.      We left the precinct shortly            10:10:09

   16       after 7:00 a.m. and were back by 8:00 a.m.            10:10:12

   17             Q.      You were driven there by a              10 :10:17

   18       police officer?                                       10 :10:21

   la             A.      Yes.                                    10 :10:21

   20             Q.      Which one?                              10:10:21

   21             A.      It's my recollecti,an, as I sit         10:10:22

   22       here,' that Detective Sheehan drove the car           10:10:27

   23       and Detective Jonza was also in the car.              10:10:31

   24             Q.      Were you all in the same car            10:10:33

   25       with Kharey arid Kevin?                               10:10:35

                                 VERITEXT REPORTING COMPANY
         212-267-6868                   www.veritext.com            516-608-2400




                                                                           NYCLD_039241
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 23 of 31 PageID 378


                                       Linda Fairstein

                                                                   Page 334

     1            A.    That's my recollection.          I could    10 :10:37

     2      be mistaken.                                            1 0 :10:38

     3                  Read on.                                    1 0 :10:39

     4            A.    Mike Sheehan and August Jonza.              1 0 :10:40

     5      Mike Sheehan, I'm sorry, to Mike Sheehan,               1 0 :10:47

     6      T-0, to August Jonza, quote, send Kharey                10 :10:51

            up - walked over alone, meaning Kharey                  10 :10:55

            walked alone.                                           10 :11:01

                        (Mr    Warren entered the room.)            10.11.01

     0                  Over to?                                    10:11:04

                  A.    To the area where Sheehan and T             10:11:05

   12       were.                                                   10 :11:08

                  Q..   The next paragraph starting with            10:11:08

   14       looked down, Z can read, is this your                   10 11:14

            recording of what you --                                10 :11:20

   25                   MR. BELDOCK:      Withdrawn.                10 :11:22

    7             Q     Is this your recording of what              10 :11:22

            you understood Kharey to have said?                     10 :11:25

                  A.    Yes.                                        10 :11:27

   2:0            Q•    Where was he when you made these            10:11:29

            comments?                                               10 :11:32

                        The car had parked in the ravine            10:11:33

            and we were standing, 2 would say,                      10:11:37

            approximately a third of the way up from                10:11:43

            the   a tream in the ravine to the roadway.             10:11:48

                               VERITEXT REPORTING COMPANY
         212-267-6868                 www veritext.com                516-608-2400




                                                                              NYCLD_039242
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 24 of 31 PageID 379


                                     Lindit.Fairstein

                                                                   Page 336..

                 A.    Yes                                           10

    2            Q.    Were there any other persons                 10 :1,3110

    3      present with your group, Sheehan               Jonza,    ID

    4      Kevin and Kharey in the visit to the park?               10:13125

                       There may have been another car               10: 13.: 30

    6      with police officers in it.                  don't        10:13:34

    7      believe there were any other. civilians,                            37

    8      but 1 don't remember talking to anyone in                 10t:1341

    9      another car       There werei there was a                10:13:44

   10      uniformed police officer, at least one if                10:13:48

           not two, on the roadway in the park when                 10:13:50

           we arrived.                                               10:13:54

                 Q•    Am I correct that this visit to               10

   14      the park took place after the video                      10

   15 1    statements of Kharey and Kevin?                          •10:14:02
   16           A.     I believe the visit t❑ the park               10:14:04

   17      took place after the video statement of                  10:1406

   18      Kevin Richardson and, as1          sit here today,       10 :14:09

   19      my recollection is that Kharey Wise had                  •10!.14-:14
   20      made two written statements at that point,               10 :14:17

   21      or a written statement but had not yet                   10 14t24

   22      been videotaped.                                         10 14:27

   23                  Kevin was being questioned and               10 :141.3.1

   24      was giving information while at the visit                10;14:33

   25      to the park and in r the oar                             10:14:36

                             VEIMEXT REPORTTNG COMPANY
        212-267.6868               www,veritext.com                       516-6M-2400




                                                                               NYCLD_039244
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 25 of 31 PageID 380



                                     Linda Fairstein

                                                                Page 485

                  Q.   When you were speaking to                  14:43:45

    2      Nocenti and speaking to Sharon on the                  14:43:48

    3      20th, Sharonne on the 20th, and to whoever             14:43:51

    4      else you were talking to, did you                      14:43:53

    5      understand that Yusef was being questioned             14:43:55

    6      by detectives?                                         14:43:58

    1             A.   When I   spoke to Mr. Nocenti,             14:44:00

    8      yes.                                                   14:44:03

                 Q.    And when you spoke to Sharonne?            14:44:03

   10             A.   For the first two minutes until            14:44:05

   11      she told me her son's age, yes.                        14:44:08

   12            Q.    Are you saying that you stopped            14:44:11

   13      the questioning after the first two                    14:44:12

   14      minutes?                                               14:44:14

   15                  MS. DAITZ:     Objection.                  14:44:14

   16           A.     I'm saying that I am the person,           14:44:15

   17      yes, who the moment Mrs. Salaam told me                14:44:17

   18      her son's age recommended to the police                14:44:22

   19      that they stop the questioning.                        14:44:24

   20            Q.    And you did that promptly?                 14:44:27

   21            A.    I did that promptly.                       14:44:29

   22            Q.    When, to your knowledge, was               14:44:32

   23      Yusef brought down to see his mother?                  14:44:36

   24            A.    I don't know.      I didn't have           14:44:39

   25      control over that.                                     14:44:43


                            VERITEXT REPORTING COMPANY
        212-267-6868               W WIN , V eritext.cum             516-608-2400




                                                                           NYCLD_039393
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 26 of 31 PageID 381



                                     Linda Fairstein

                                                                Page 486

                  Q.    It didn't happen while you were           14:44:43

    2       in the precinct, did it?                              14:44:45

    3             A.    I left the precinct immediately           14:44:46

    4       after.                                                14:44:48

    5             Q.    You left around 12, 12:30?                14:44:49

    6             A.    Around 12:30, and this exchange           14:44:52

            with Mrs. Salaam was about 12:15.                     14:44:55

    8             Q.    Do you remember Judge Titone's            14:44:59

    9       dissent, Judge T-I-T-O-N-E's, dissent in              14:45:06

   10       the Court of Appeals about Yusef?                     14:45:09

   11             A.    Yes, I do, very well.                     14:45:12

   12                   MS. DAITZ:    At the time that it         14:45:13

   13       was written, keep in mind.                            14:45:13

   14            A.     Yes, I do.                                14:45:16

   15            Q.     Didn't Judge Titone write in his          14:45:17

   16       dissent, pardon me, didn't Judge Titone               14:45:21

   17       write in his dissent that he disapproved              14:45:26

   18       of the technique that he found you used               14:45:29

   19       with Yusef Salaam by keeping him isolated             14:45:33

   20       from family members while he was being                14:45:38

   21       questioned?                                           14:45:40

   22                   MS. DAITZ:    Objection.                  14:45:40

   23            A.     I remember he wrote a very                14:45:41

   24       strong dissent.                                       14:45:43

   2:5           Q.     To that effect, right?                    14:45:45


                            VERITEXT REPORTING COMPANY
         212-267-6868              www.veritext.com                 516-608-2400




                                                                           NYCLD_039394
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 27 of 31 PageID 382



                                     Linda Fairstein

                                                                  Page 539

          possibly Ms. Lederer.                                    16:00:10

                Q.    Did you learn that information               16:00:11

   3      also or independently from any of the                    16:00:13

   4      former or still current at that time                     16:00:17

  5       members of the Manhattan North Homicide                  16:00:23

  6       Group?                                                   16:00:26

  7                   MS. DAITZ:      Objection.                   16:00:27

  8             Q.     Like Sheehan or McCabe, for                 16:00:29

   9      example.                                                 16:00:32

 10                   MS. DAITZ:      Objection.                   16:00:32

 11             A.    I, I don't believe I ever had a              16:00:33

 12       conversation with McCabe.           I don't believe      16:00:41

 13       I had any conversations with McCabe, not                 16:00:47

 14       ever in regard to the reinvestigation of                 16:00:52

 15       this case.    Sheehan possibly, Lederer                  16:00:55

 16       possibly, Friel possibly.                                16:01:06

 17            Q.      You say that you told Kindler               16:01:08

 18       that you were a fact witness.                Right or    16:01:12

 19       wrong, you were a fact witness to events                 16:01:17

 20       concerning Yusef Salaam, Sharonne Salaam,                16:01:21

 21       David Nocenti, all surrounding what                      16:01:24

 22       happened in the precinct when you                        16:01:27

 23       interacted with those people?                            16:01:31

 24             A.    Not limited to the names you've              16:01:34

 25       just said, but all related to the 32 or                  16:01:37


                            VERITEXT REPORTING COMPANY
       212-267-6868                www.veritext.com                   516-608-2400




                                                                             NYCLD_039447
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 28 of 31 PageID 383



                                     Linda Fairstein

                                                                Page 540

          six hours in the precinct.                              16:01:43

    2          Q.     You were a fact witness to                  16:01:44

    3     things that happened in the park when you               16:01:46

    4     went to the park, right?                                16:01:48

    5          A.     Yes.                                        16:01:53

               Q.     Were you a fact witness to any              16:01:53

    7     other aspect of the interviews of the                   16:01:55

    8     defendants?                                             16:01:58

    9          A.     Not to the interviews but to                16:01:58

   10     observations about how they were fed, how               16:02:00

   11     they were cared for, what they said and                 16:02:04

   12     did to some extent 10:30 at night anyway                16:02:08

   13     in the holding pen.                                     16:02:12

   14                 Information that Kharey Wise                16:02:14

   15     shouted out about a victim who had not                  16:02:16

   16     even yet come forward to the police that                16:02:19

   17     confirmed that fact when that man came                  16:02:22

   19    forward.                                                 16:02:27

   19                 So I thought that a good                    16:02:27

   20    investigator wouldn't overlook any piece                 16:02:31

   21     of investigation, of information.                       16:02:34

   22          Q.     Did you read Judge Tejada's                 16:02:38

   23    decision?                                                16:02:44

   24          A.     When it was issued, yes.         I          16:02:44

   25    don't believe I have since.                              16:02:47

                             VERITEXT REPORTING COMPANY
                                    ww w.veritext.com               516-608-2400




                                                                           NYCLD_039448
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 29 of 31 PageID 384



                                       Linda Fairstein

                                                                 Page 543

   1      Morgenthau directed me to.                               16:06:11

   2            Q.     After the investigation, the                16:06:12

   3      reinvestigation started in 2002, did you                 16:06:16

   4      give a number of interviews to various                   16:06:20

   5      members of the press?                                    16:06:23

   6            A.     Yes.                                        16:06:24

   7            Q.    Did you keep a list of them?                 16:06:24

   8            A.     No.                                         16:06:28

   9            Q.    Did you keep copies of them?                 16:06:29

 10             A.     No.                                         16:06:30

 11             Q.     For instance, Jeffrey Toobin                16:06:31

 12       wrote it, I think his name is Toobin or                  16:06:35

 13       Tobin, wrote an article in the New York                  16:06:39

 14       Magazine                                                 16:06:41

 15             A.     New Yorker                                  16:06:41

 16             Q.    -- about the case and about your             16:06:43

 17       statements.     Did you keep a copy of that              16:06:45

 18       article?                                                 16:06:48

 19             A.     No, it's all Googleable online.             16:06:48

 20            Q.     Did you read that article?                   16:06:52

 21             A.     Yes, I did.                                 16:06:55

 22            Q.     Did you read other articles in               16:06:56

 23       which you were quoted?                                   16:06:59

 24                   MS. DAITZ:       When they were              16:07:00

 25       published.                                               16:07:01

                              VERITEXT REPORTING CO      PANS'
       212-267-6868                  www.veritext.com                 516-608-2400




                                                                            NYCLD_039451
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 30 of 31 PageID 385



                                     Linda Fairstein

                                                                     Page 548

   1            A.    Which results are you talking                   16:12:24

   2      about, and what was the communication                       16:12:27

   3      because sometimes your characterizations,                   16:12:29

   4      most respectfully, have not been the same                   16:12:31

   5      as I would characterize it.                                 16:12:34

   6            Q.    I'm showing you Exhibit 28.              You    16:12:39

   7      can hold this other one at the same time                    16:12:53

   8                  MS. DAITZ:      I need a copy.                  16:12:55

   9                  MR. BELDOCK:      You had this                  16:13:00

 10       earlier.                                                    16:13:01

 11                   MS. DIPPOLD:      We passed it out              16:13:03

 12       earlier and then retrieved it.                              16:13:05

 13                   MR. BELDOCK:       Here, here.      I           16:13:08

 14       better take one for myself.                                 16:13:11

 15                   MS. DAITZ:      Thank you.                      16:13:14

 16                   MR. BELDOCK:      Excuse me.       For          16:14:10

 17       the record, this is an article from the                     16:16:16

 18       New York Times archives entitled Genetic                    16:16:18

 19       Tests, quote, Inconclusive, unquote in                      16:16:23

 20       Jogger Rape.     It is not Bates stamped, and               16:16:27

 21       it is dated as having been published                        16:16:33

 22       October 10, 1989.                                           16:16:39

 23            Q.     Did you read it at that time?                   16:16:45

 24            A.     I don't remember that today.                    16:16:47

 25            Q.     Did you learn that the                          16:16:50


                            VERITEXT REPORTING COMPANY
       212-267-6868                www.veritext.com                     516-608-2400




                                                                                NYCLD_039456
Case 2:20-cv-00180-JLB-MRM Document 29-4 Filed 05/18/20 Page 31 of 31 PageID 386



                                     Linda Fairstein

                                                                 Page 549

   1      prosecution, I don't care who it was,                    16:16:55

   2      publicly gave out the information that the               16:16:59

   3      DNA tests that were initially taken were                 16:17:02

   4      inconclusive as to whether or not there                  16:17:06

   5      was a match between the DNA that had been                16:17:09

   6      recovered and any of the defendants?                     16:17:13

   7                  MS. DAITZ:      Objection to form.           16:17:15

   8            A.    I know that the prosecution used             16:17:16

   9      the term inconclusive which I believe was                16:17:22

 10       the term in the FBI report.            I know it,        16:17:26

 11       whatever term Ms. Lederer used, I know                   16:17:29

 12       that from Ms. Lederer, not from the                      16:17:32

 13       newspaper, from Ms. Lederer in 1989, not                 16:17:35

 14       from the newspaper.                                      16:17:39

 15             Q.    I'm giving you two new exhibits.             16:17:40

 16       Sorry for the seeming disjunction, but                   16:17:44

 17       it's logical.                                            16:17:47

 18                   MR. BELDOCK:      Ms. Reporter,              16:17:51

 19       would you mark this one dated November 13,               16:17:52

 20       1989 as the next exhibit.                                16:17:55

 21                   (Document NYC013888-NYC013890                16:17:55

 22       was hereby marked as Fairstein Exhibit 37                16:17:55

 23       for identification, as of this date.)                    16:17:55

 24                   MR. BELDOCK:      And the one dated          16:18:07

 25       May 25, 1990 as the subsequent exhibit.                  16:18:09

                            VERITEXT REPORTING COMPANY
       2 2-267-6868                www.veritext.com                   516-608-2400




                                                                            NYCLD_039457
